—Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered April 10, 2008 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant for a set-off for future Social Security benefits for plaintiff.
Now, upon reading and filing the stipulation discontinuing appeals signed by the attorneys for the parties on January 5, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Peradotto, Carni, Pine and Gorski, JJ.